942 A.2d 897 (2008)
Judith R. BUGOSH, Administratrix of the Estate of Edward J. Bugosh, deceased and Judith R. Bugosh, in her own right
v.
I.U. NORTH AMERICA, INC., as Successor by Merger to the Garp Company, formerly known as The Gage Company, formerly known as Pittsburgh Gage and Supply Company, E.W. Bowman, Inc., Emhart Glass Inc., formerly known as Emhart Manufacturing Company, formerly known as Hartford Empire, F.B. Wright Company, Surface Combustion, Inc., Taylored Industries, Inc.
Petition of I.U. North America, Inc.
Supreme Court of Pennsylvania.
February 27, 2008.

ORDER
PER CURIAM.
AND NOW, this 27th day of February, 2008, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether this Court should apply § 2 of the Restatement (Third) of Torts in place of § 402A of the Restatement (Second) of Torts.